Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a controller configured to perform: analyzing a first command and a second command when the first and second commands are sequentially transferred to any one selected memory die of the plurality of memory dies, 
         analyzing the first command and second command including identifying first and third operations of the first command and second and fourth operations of the second command, wherein the first operation and the second operation are not be able to be performed while operation sections thereof overlap each other, 
          wherein the third operation is able to be performed while an operation section thereof overlaps an operation section of the second operation, and wherein the fourth operation is able to be performed while an operation section thereof overlaps an operation section of the first operation, 
          calculating a single power which is expected to be used in one or more single operation sections in which only any one respective operation of the first to fourth operations is performed, 
         calculating an overlap power which is expected to be used in one or more overlap operation sections in which a respective plurality of operations of the of the first to fourth operations are performed while overlapping each other, 
         calculating a total power which is expected to be used when the first and second commands are performed in the selected memory die by adding the single power and the overlap power according to operation time points of the first to fourth operations, and calculating a peak power according to a largest value of the powers respectively expected to be used in the one or more overlap operation sections.” in combination with other recited elements in independent claim 1. 

3.       Ali (US Patent No: 11,093,135 B1), the closest prior art of record, teaches a device has a data storage device (DSD) having a host interface to communicate with a host device. Ali discloses a circuit is configured to receive a first limit designation for a first operating parameter of the DSD from the host device through the interface, monitor a value of the first operating parameter of the DSD, evaluate a pending workload of operations to be performed by the DSD, estimate a future value of the first operating parameter based on the pending workload, and adjust performance of the DSD based on the future value and the first limit designation.  Ali suggests the first limit designation includes a temperature of the DSD, a power usage of the DSD, or the temperature of the DSD and the power usage of the DSD. However, Ali doesn’t teach “a controller configured to perform: analyzing a first command and a second command when the first and second commands are sequentially transferred to any one selected memory die of the plurality of memory dies, 
         analyzing the first command and second command including identifying first and third operations of the first command and second and fourth operations of the second command, wherein the first operation and the second operation are not be able to be performed while operation sections thereof overlap each other, 
          wherein the third operation is able to be performed while an operation section thereof overlaps an operation section of the second operation, and wherein the fourth operation is able to be performed while an operation section thereof overlaps an operation section of the first operation, 
          calculating a single power which is expected to be used in one or more single operation sections in which only any one respective operation of the first to fourth operations is performed, 
         calculating an overlap power which is expected to be used in one or more overlap operation sections in which a respective plurality of operations of the of the first to fourth operations are performed while overlapping each other, 
         calculating a total power which is expected to be used when the first and second commands are performed in the selected memory die by adding the single power and the overlap power according to operation time points of the first to fourth operations, and calculating a peak power according to a largest value of the powers respectively expected to be used in the one or more overlap operation sections.”. 
 
 4.       BYUN (US Patent Application Pub. No: 20200081646 A1) teaches a memory system has a memory device that includes a first memory block (BLK1) and a second memory block (BLK2) and a controller controls the memory device. BYUN discloses a controller includes a sequential index calculator for calculating a sequential index based on first logical block address (LBA) information and second LBA information that are written in the first memory block. BYUN suggests an internal operation determining component determines whether an internal operation is performed on the first memory block by comparing the sequential index of the first memory block with a threshold value. BYUN further discloses an internal operation performing component migrates portions of LBA information stored in the first memory block to the second memory block to rearrange the portions of LBA information when determining that the internal operation is performed on the first memory block. However, BYUN doesn’t teach “a controller configured to perform: analyzing a first command and a second command when the first and second commands are sequentially transferred to any one selected memory die of the plurality of memory dies, 
         analyzing the first command and second command including identifying first and third operations of the first command and second and fourth operations of the second command, wherein the first operation and the second operation are not be able to be performed while operation sections thereof overlap each other, 
          wherein the third operation is able to be performed while an operation section thereof overlaps an operation section of the second operation, and wherein the fourth operation is able to be performed while an operation section thereof overlaps an operation section of the first operation, 
          calculating a single power which is expected to be used in one or more single operation sections in which only any one respective operation of the first to fourth operations is performed, 
         calculating an overlap power which is expected to be used in one or more overlap operation sections in which a respective plurality of operations of the of the first to fourth operations are performed while overlapping each other, 
         calculating a total power which is expected to be used when the first and second commands are performed in the selected memory die by adding the single power and the overlap power according to operation time points of the first to fourth operations, and calculating a peak power according to a largest value of the powers respectively expected to be used in the one or more overlap operation sections.”. 

5.         Independent claim 11 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

6.         Dependent claims 2-10 and 12-19 recites limitations similar to those noted above for independent claims 1 and 11 are considered allowable for the same reasons noted above for claims 1 and 11.







                                      Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         Slepon et al. (US Patent Application Pub. No: 20150169435 A1) teaches a method involves retrieving a segment of mapping information from a logical-to-physical mapping structure in a non-volatile memory, and a segment associated with a logical block address in a host command when no mapping information associated with the logical block address resides in a volatile memory. Slepon discloses the segment of mapping information is compressed into a compressed logical group address entry based on a logical address skip pattern in physical address entries associated to the segment. Slepon suggests the compressed segment of mapping information is stored in the volatile memory. 

        YAROMENKA et al. (US Patent Application Pub. No: 20190361628 A1) teaches a system has a memory controller for controlling a memory device and receiving host workload items in a workload sequence.  YAROMENKA discloses the memory controller includes a hash table and merges sequential workload items in a workload sequence to constitute a single workload item for set of sequential workload items. YAROMENKA suggests the memory controller identifies a start workload item for a candidate cluster also the memory controller stores logical block address (LBA) and a hit count of the start workload item in the hash table. YAROMENKA further discloses the memory controller accepts the candidate cluster when the candidate cluster is found in the workload sequence greater than threshold number of times.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181